Title: From Thomas Jefferson to F. P. Van Berckel, 29 May 1793
From: Jefferson, Thomas
To: Berckel, F. P. van



Sir
Philadelphia May 29th. 1793.

I am favored with your note of the 22d. instant, stating that under circumstances of invasion, and urgent danger, their High Mightinesses the States General of the United Netherlands had found it necessary to lay an embargo on all vessels in their Ports, and that an American Ship, the Hope, being involved in this general order, the master had claimed an exemption, under the eighth article of our Treaty, which it had been necessary to refuse him.
I have laid this Note before the President of the United States, and have it in charge from him to assure you that the United States, having the utmost confidence in the sincerity and good faith with which their  High Mightinesses will observe the Treaty between the two Countries, feel no dissatisfaction at the circumstance mentioned in your Note. They are sensible that in human affairs there are moments of difficulty and necessity to which it is the office of friendship to accommodate its strict rights.
The President considers the explanation, which their High Mightinesses have instructed you to give of this incident, as a proof of their desire to cultivate harmony and good understanding with these United States; and charges me to assure you that he has nothing more at heart than to convince their High Mightinesses of the same amicable sentiments on the part of this Country and of the certainty with which they may count on its justice and friendship on every occasion. I have the honor to be with great respect and esteem Sir, your most obedient & most humble Servant.
